DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 10, 20-29, 31-35, 38, 40 and 42 (Currently Amended)
Claims 2-9, 11-19, 30, 36-37, 39, 41 and 43-48 (Original)

Response to Arguments
The applicant's amendment and argument filed on 09/23/2020, have been fully considered. The previous 112(b) rejection has been withdrawn due to the claim amendments. Claims 1-34 are allowed due to the amended claims 1, 10, 20 and 27. However, the amendments of claims 35 and 42 have necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 35  is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. 5909099), in view of Shiflett (U.S. 2007/0019708)
Regarding claim 35, Watanabe (U.S. 5909099) teaches an apparatus comprising: one or more electrically conductive cables (41, Fig. 4; col. 10, lines 9; two core wires 41); a thermally conductive sheath (col. 10, lines 12-13) sealingly enclosing at least part of the one or more electrically conductive cables (41, Fig. 4), wherein there is a sealed volume (42, Fig. 4; col. 10, lines 9-14, 18-19) between an interior surface of the sheath (col. 10, lines 9-14) and the exterior surface (43, Fig. 4; col. 10, lines 14-17) of the one or more electrically conductive cables (41, Fig. 4); and a thermally conductive and electrically insulating gas (col. 12, lines 50-53; col. 4, lines 17-22) occupying the sealed volume (42, Fig. 4; col. 10, lines 9-14, 18-19).
Watanabe does not explicitly teach (a thermally conductive and electrically insulating gas) selected from a group consisting of argon, nitrogen, oxygen, and propylene.
Shiflett teaches a refrigerant selected from a group consisting of argon, nitrogen, oxygen ([0033], lines 1-6; [0064], lines 5-9), and propylene ([0070], lines 1-5; [0069], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate argon, nitrogen, oxygen, and propylene of Shiflett’s into Watanabe’s, in order to provide more refrigerant for thermal energy transfer.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. 5909099) and Shiflett (U.S. 2007/0019708), as applied above in claim 35, in view of Woo (U.S. 2015/0217654).
Regarding claim 36, Watanabe teaches the apparatus of claim 35, in view of Shiflett. Watanabe does not explicitly teaches (wherein the one or more electrically conductive cables include) a first cable to carry current in a first direction and a second cable to carry current in a second direction that is opposite the first direction.
Woo teaches the first cable ([0002] [0004]) is adapted to carry direct current ([0050]) in a first direction ([0004], direction of current flow of charging conductor) and the second cable ([0002] [0004]) is adapted to carry direct current ([0050]) in a second direction ([0004], direction of current flow of ground cable), the second direction being opposite the first direction ([0004], ground cable and charging conductor; [0050], e.g., DC pair of cable conductor 1208 and ground conductor 1210, each carries direct current in opposite direction because of the forward and return/ground lines for a closed circuit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first cable to carry current in a first direction and a second cable to carry current in a second direction that is opposite the first direction of Woo’s into Watanabe’s, in view of Shiflett’s, in order to provide a specific type of charging power and a closed circuit.
Regarding claim 37, Watanabe teaches the apparatus of claim 36, in view of Shiflett and further in view of Woo, further comprising an electrically insulating membrane (col. 4, lines 17-18, 20-21) positioned between the first cable and the second cable (41 with insulation, .
Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. 5909099) and Shiflett (U.S. 2007/0019708), as applied above in claim 35, in view of Schneider (U.S. 3739073).
Regarding claim 38, Watanabe teaches the apparatus of claim 35, in view of Shiflett. Wanatabe does not explicitly teach wherein the sheath includes one or more endcaps through which the one or more electrically conductive cables pass.
Schneider teaches wherein the sheath (20, Fig. 2; metallic shell) includes one or more endcaps (21, Fig. 2) through which the one or more electrically conductive cables (conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors) pass. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sheath includes one or more endcaps through which the one or more electrically conductive cables pass of Schneider’s into Watanabe’s, in view of Shiflett’s, in order to provide cables terminator and/or to protect charging power cables.
Regarding claim 39, Watanabe teaches the apparatus of claim 38, in view of Shiflett and further in view of Schneider, further comprising a liner (between the sheath and area around the two conductor 41, Fig. 4) positioned along the interior surface of the sheath (col. 10, lines 12-13).
Regarding claim 40, Watanabe teaches the apparatus of claim 38, in view of Shiflett and further in view of Schneider, further comprising electrically insulating seals (45, Fig. 2; col. 3, line 50; Schneider) that separate the one or more electrically conductive cables (conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors; Schneider) from the end caps (21, Fig. 2; Schneider).
Regarding claim 41, Watanabe teaches the apparatus of claim 35, in view of Shiflett. Wanatabe does not explicitly teach wherein the sheath (43, Fig. 4) is made of a metal or (a thermally conductive) non-metal.
	Schneider teaches wherein the sheath (20, Fig. 2; metallic shell) is made of a metal or a thermally conductive non-metal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sheath is made of a metal of Schneider’s into Watanabe’s, in view of Shiflett’s, in order provide cables terminator and/or to protect charging power cables.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. 2015/0054460), in view of  Wanatabe (U.S. 5909099) and further in view of Shiflett (U.S. 2007/0019708).
Regarding claim 42, Epstein teaches in Fig. 1,  a vehicle (20) comprising: a drivetrain (inherent characteristic of an electric vehicle 20, abstract, line 1 so that 20 can be driven [0032], line 6) including one or more electric motors (inherent characteristic of an electric vehicle 20, abstract, line 1) coupled to at least one of the vehicle’s wheels (wheels of 20); a battery (30) mounted in the vehicle (20) and electrically coupled to the one or more 
Epstein does not explicitly teach a gas (cooled charging cable); a thermally conductive sheath sealingly enclosing at least part of the one or more electrically conductive cables, wherein a sealed volume is between an interior surface of the sheath and the exterior surface of the one or more electrically conductive cables; and a thermally conductive and electrically insulating gas occupying the sealed volume.
Wanatabe teaches a gas-cooled charging cable (col. 12, lines 50-53; col. 4, lines 17-22), one or more electrically conductive cables (41, Fig. 4; col. 10, lines 9; two core wires 41); a thermally conductive sheath (col. 10, lines 12-13) sealingly enclosing at least part of the one or more electrically conductive cables (41, Fig. 4), wherein a sealed volume (42, Fig. 4; col. 10, lines 9-14, 18-19) is between an interior surface of the sheath (col. 10, lines 9-14) and the exterior surface (43, Fig. 4; col. 10, lines 14-17) of the one or more electrically conductive cables (41, Fig. 4); and a thermally conductive and electrically insulating gas (col. 12, lines 50-53; col. 4, lines 17-22) occupying the sealed volume (42, Fig. 4; col. 10, lines 9-14, 18-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gas (cooled charging cable); a thermally conductive sheath sealingly enclosing at least part of the one or more electrically conductive cables, wherein a sealed electrically conductive cables; and a thermally conductive and electrically insulating gas occupying the sealed volume of Wanatabe’s into Epstein’s, in view of Woo’s, in order to cool down more efficiently.
The combination does not explicitly teach (a thermally conductive and electrically insulating gas) selected from a group consisting of argon, nitrogen, oxygen, and propylene.
Shiflett teaches a refrigerant selected from a group consisting of argon, nitrogen, oxygen ([0033], lines 1-6; [0064], lines 5-9), and propylene ([0070], lines 1-5; [0069], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate argon, nitrogen, oxygen, and propylene of Shiflett’s into Watanabe’s, in order to provide more refrigerant for thermal energy transfer.
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. 2015/0054460), Wanatabe (U.S. 5909099) and Shiflett (U.S. 2007/0019708), as applied above in claim 42, in view of Woo (U.S. 2015/0217654).
Regarding claim 43, Epstein teaches the vehicle of claim 42, in view of Wanatabe and further in view of Shiflett. The combination does not explicitly teach wherein the one or more electrically conductive charging cables include a first charging cable to carry current in a first direction and a second charging cable to carry current in a second direction that is opposite the first direction.
each carries direct current in opposite direction because of the forward and return/ground lines for a closed circuit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first cable to carry current in a first direction and a second cable to carry current in a second direction that is opposite the first direction of Woo’s into Epstein’s, in view of Watanabe’s and further in view of Shiflett’s, in order to provide a specific type of charging power.
Regarding claim 44, Epstein teaches the vehicle of claim 43, in view of Wanatabe further in view of Shiflett, and further in view of Woo, further comprising an electrically insulating membrane (col. 4, lines 17-18, 20-21) positioned between the first cable and the second cable (41 with insulation, Fig. 4; col. 10, lines 9; two core wires 41) and spanning (by structure of 42, Fig. 4; col. 10, lines 9-14, 18-19) the length and inner diameter of the sheath (col. 10, lines 9-14, 18-19).
Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. 2015/0054460), Wanatabe (U.S. 5909099) and Shiflett (U.S. 2007/0019708), as applied above in claim 42, in view of Schneider (U.S. 3739073).
Regarding claim 45, Epstein teaches the vehicle of claim 42, in view of Wanatabe and further in view of Shiflett. The combination does not explicitly teach wherein the sheath includes one or more endcaps through which the one or more charging cables pass.
Schneider teaches wherein the sheath (20, Fig. 2; metallic shell) includes one or more endcaps (21, Fig. 2) through which the one or more charging cables (conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors) pass. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sheath includes one or more endcaps through which the one or more charging cables pass of Schneider’s into Epstein’s, in view of Watanabe’s and further in view of Shiflett’s, in order to provide cables terminator and/or to protect charging power cables.
Regarding claim 46, Epstein teaches the vehicle of claim 45, in view of Wanatabe further in view of Shiflett and further in view of Schneider, further comprising a liner (liner between the sheath and area around the two conductor 41, Fig. 4) positioned along the interior surface of the sheath (col. 10, lines 12-13).
Regarding claim 47, Epstein teaches the vehicle of claim 46, in view of Wanatabe further in view of Shiflett and further in view of Schneider, further comprising electrically insulating seals (45, Fig. 2; col. 3, line 50; Schneider) that separate the one or more charging cables (conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors; Schneider) from the end caps (21, Fig. 2; Schneider).
Regarding claim 48, Epstein teaches the vehicle of claim 42, in view of Wanatabe and further in view of Shiflett. The combination does not explicitly teach wherein the sheath (43, Fig. 4) is made of a metal or (a thermally conductive) non-metal.
	Schneider teaches wherein the sheath (20, Fig. 2; metallic shell) is made of a metal or a thermally conductive non-metal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sheath is made of a metal of Schneider’s into Epstein’s, in view of Watanabe’s and further in view of Shiflett’s, in order to provide cables terminator and/or to protect charging power cables.
 Allowable Subject Matter
Claims 1-34 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each cable, each set including at least two cooling tubes, wherein each of the at least two cooling tubes includes:
an inlet and an outlet, both positioned at the first end of the cable, a forward part in thermal contact with the cable, the forward part beginning at the inlet and extending from the first end to the second end, and a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet, wherein the forward part and the reverse part together form a continuous fluid path between the inlet and the outlet, so that a working fluid can flow through each of the at least two cooling tubes from the inlet through the forward part and the reverse part to the outlet.”, in combination with all other elements recited in claim 1.
Claims 2-9 are also allowed as they further limit allowed claim 1.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each cable, each set including at least two cooling tubes, wherein each of the at least two cooling tubes includes:
an inlet and an outlet, both positioned at the first end of the cable, a forward part in thermal contact with the cable, the forward part beginning at the inlet and extending from the first end to the second end, and a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet,
wherein the forward part and the reverse part together form a continuous fluid path between the inlet and the outlet, so that a working fluid can flow through each of the at least two cooling tubes from the inlet through the forward part and reverse parts to the outlet.”, in combination with all other elements recited in claim 10.
Claims 11-19 are also allowed as they further limit allowed claim 10.
Regarding claim 20, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each of the first and second cables, each set including at least two cooling tubes, wherein each of the at least two cooling lubes includes:
 a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet,
wherein the forward part and the reverse part together form a continuous fluid path between the inlet and the outlet, so that a working fluid can flow through each cooling tube from the inlet through the forward and reverse parts to the outlet; and a sheath surrounding the first and second cables and their corresponding sets of cooling tubes.”, in combination with all other elements recited in claim 20.
Claims 21-26 are also allowed as they further limit allowed claim 20.
Regarding claim 27, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each of the first and second cables, each set including at least two cooling tubes, each of the at least two cooling tubes including:
an inlet and an outlet, both positioned at the first end of the cable, a forward part in thermal contact with the cable, the forward part beginning at the inlet and extending from the first end to the second end, and a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet,
 a sheath surrounding the first and second cables and their corresponding sets of cooling tubes.”, in combination with all other elements recited in claim 27.
Claims 28-34 are also allowed as they further limit allowed claim 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 14, 2021